Exhibit 10.66

 

Kevin D. Silva

Chief Administrative Officer

 

[MBIA Logo]

Capital Strength. Triple-A Performance

 

MBIA Insurance Corporation

[Letterhead]

 

November 15, 2004

 

REVISED

 

John B. Caouette

[Home Address]

 

Dear Jack:

 

This letter is to acknowledge that your last day with MBIA as a regular
full-time employee is on December 24, 2004 (the “Separation Date”).

 

You will be entitled to receive any vested benefits to which you are entitled
under MBIA’s retirement plans as of your Separation Date. Such vested benefits
will be paid to you pursuant to the terms of the applicable plan. You will also
have such rights under any other benefit plan or arrangement sponsored by MBIA
as are provided to other employees who terminate employment with MBIA.

 

Your medical, dental, life and short and long-term disability insurance ends as
of December 24, 2004. You and your family may continue coverage under certain of
the insurance plans, at your own cost, in accordance with COBRA. MBIA will
provide you with a separate letter describing your COBRA rights. If you chose,
you may elect to receive retiree medical and dental coverage. You will also be
eligible to convert your life insurance coverage to an individual policy. You
will not be eligible to participate in MBIA’s Retirement Plans past the
separation date except to the extent of any vested rights therein.

 

Whether or not you sign the attached Agreement and General Release (the
“Agreement”), you will be entitled to the benefits referred to in the previous
paragraphs and you may elect medical and dental benefit continuation coverage
pursuant to COBRA. Alternatively, you may elect retiree medical and dental
benefit continuation coverage.

 

Further, we are offering the following additional payments and benefits as
specified in this letter and subject to your execution and adherence to the
terms of the attached Agreement and General Release:

 

  • 2004 Year-end Awards: You will not receive new restricted stock unit, stock
option and MBV awards for the 2004 performance year.

 

  • 2004 Bonus: Your 2004 cash bonus will be awarded to you in a lump sum
payment in March 2005 when the other EPC 2004 cash bonuses are paid (minus
applicable taxes and withholdings). The amount of your 2004 cash bonus will be
determined relative to and in conjunction with other EPC bonuses.



--------------------------------------------------------------------------------

  • Restricted Stock Units: All outstanding restricted stock units will continue
to naturally vest in accordance with the vesting terms of the original grant.

 

  • Stock Options: Your current outstanding stock options will continue to
naturally vest under the original grant terms, during the period beginning on
the Separation Date to the fifth anniversary of your separation.

 

  • You will have five years from the Separation Date to exercise your vested
options; however, this exercise period shall not exceed the option’s original
expiration date.

 

  • All outstanding options will expire on the fifth anniversary of the
Separation Date.

 

  • If at any time before the end of the five year period MBIA’s stock price has
traded at a price of at least $90.00 for a period of 10 consecutive trading days
at any point during each trading day, all unvested options will immediately vest
and you will have 12 months from the last day of the 10 consecutive day period
to exercise all of your vested options (not to exceed the original five year
exercise period or the options original expiration date). All outstanding
options not exercised during this 12 month period will expire.

 

  • MBV Awards: You will receive the following MBV award cash payments for
performance years 2001, 2002, and 2003 after the conclusion of the Revocation
Period (minus applicable taxes and withholdings).

 

  • A lump sum payment for your 2001 MBV award (grant date of 2/7/2002) in the
amount of $1,143,000.

 

  • A lump sum payment for your 2002 MBV award (grant date of 2/12/2003) in the
amount of $1,062,500.

 

  • A lump sum payment for your 2003 MBV award (grant date of 2/10/2004) in the
amount of $616,667.

 

  • 2004 Pension Equivalent: You will receive a lump sum cash payment equivalent
to a 2004 pension contribution after the conclusion of the Revocation Period
(minus applicable taxes and withholding). This payment is in lieu of receiving a
2004 pension contribution under MBIA’s retirement plans and the amount will not
exceed last year’s pension contribution.

 

You have up to twenty-one (21) days from your receipt of this letter and the
enclosed Agreement and General Release to elect to accept the terms and
conditions set forth. To indicate your acceptance, please return the signed
original letter and notarized Agreement and General Release no earlier than
December 24, 2004 to Kevin D. Silva, Chief Administrative Officer, MBIA
Insurance Corporation, 113 King Street, Armonk, New York 10504.

 

In addition, you have seven (7) days after signing the letter and the Agreement
to revoke your acceptance of its terms. The letter and the Agreement will not
become effective until the eighth (8th) day following your signing of the
Agreement.

 

MBIA is not providing you with any legal, tax or financial advice. We advise you
to consult with an attorney of your choice before signing the Agreement.



--------------------------------------------------------------------------------

On behalf of MBIA, we want to convey our gratitude for your contributions during
your tenure with MBIA and pledge to make this transition as smooth as possible
for both you and MBIA. We wish you continued success in your future endeavors.

 

Sincerely,

 

/s/ KEVIN D. SILVA

--------------------------------------------------------------------------------

 

Kevin D. Silva

 

Accepted and Agreed:     

/s/ JOHN B. CAOUETTE

--------------------------------------------------------------------------------

   11/24/04 John B. Caouette    Date c: Gary Dunton     